IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-20493
                           Summary Calendar


JOSEPH CALAIS,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                             (97-CV-3499)
                        --------------------
                          February 16, 2000

Before POLITZ, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Joseph Calais appeals the district court’s

grant of summary judgment in favor of the Commissioner of Social

Security.   Calais contends that the Administrative Law Judge (ALJ)

did not properly apply Social Security Ruling 83-20 in determining

the onset date of his disability.      He states that, because his

injury stemmed from a traumatic event, the onset date should have

been the date of his injury.     Even if considered a disability of

non-traumatic origin, Calais contends that the ALJ should have

determined whether the alleged onset date was consistent with

Calais’s testimony, work history, and medical evidence.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     We have reviewed the record and briefs submitted by the

parties   and   find   that   the   ALJ’s   decision   was   supported   by

substantial evidence and the proper legal standards were used in

evaluating the evidence. Brock v. Chater, 84 F.3d 726, 727-28 (5th

Cir. 1996).     The district court correctly determined that no

genuine issue of material fact exists.

AFFIRMED.




                                     2